SUMMARY ORDER
Creditor-Appellant Richard T. Corvetti appeals from the judgment of the United States District Court for the Northern District of New York (Scullin, J.) holding that, pursuant to a settlement agreement entered into by the parties and approved by the District Court (McAvoy, /.), Corvetti may not oppose the discharge of Debtor-Appellee Paul S. Hudson or any appeal by Hudson of a denial of discharge. We assume the parties’ familiarity with the facts, procedural history, and scope of the issues presented on appeal.
We AFFIRM the judgment of the District Court for substantially the reasons stated in its decision.